DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search.   See MPEP 609.05(b).  Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.
Drawings
The drawings are objected to because the drawings appear to include black and white photographs (see Figures 2B, 3, and 22-24) whose details would not be visible and reproducible in the printed patent.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 4, 6-8, 10-13, 21, 26-31, and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the external source of current is a defibrillation voltage pulse applied to the user" in lines 1-2. The claim is considered indefinite because it further limits something, the external source of current, that is not previously positively recited. Claim 1 from which claim 2 depends recites “the one or more resistors configured to protect the patch from an external source of electrical current” in lines 8-9. It is unclear if the external source of electrical current is now required to be part of the patch. 
Claim 4 recites the limitation "the defibrillation voltage pulse is equal to about or more than 300 V" in lines 1-2. The claim is considered indefinite because it further limits something, the defibrillation voltage pulse, that is not previously positively recited. Claim 1 from which claim 4 ultimately depends recites “the one or more resistors configured to protect the patch from an external source of electrical current” in lines 8-9. It is unclear if the external source of electrical current is now required to be part of the patch. 
Claim 4 recites the limitation “equal to about or more than 300 V” in lines 1-2. The metes and bounds of the claim are unclear as it is unclear what voltage would satisfy the limitation of “equal to about or more”. See MPEP 2173.05(b)(III)(A)
Claim 6 recites the limitation “the one or more resistors are configured to protect the one or more electrodes and/or the electronic module of the patch” in lines 1-2. It is unclear if this is a configuration in addition to the configuration in claim 1 of “the one or more resistors configured to protect the patch from an external source of electrical current”. Are the one or more resistors both configured to protect the patch as a whole and configured to protect the electrodes and/or electronic module, or is claim 6 intended to further limit the configuration of claim 1 where protecting the patch is realized through protecting the electrodes and/or electronic module?
Claim 7 recites the limitation “the one or more resistors are configured to protect a component of the patch from heat generated by the external source of electrical current” in lines 1-2. It is unclear if this is a configuration in addition to the configuration in claim 1 of “the one or more resistors configured to protect the patch from an external source of electrical current”. Are the one or more resistors both configured to protect the patch as a whole and configured to protect the component, or is claim 7 intended to further limit the configuration of claim 1 where protecting the patch is realized through protecting the component?
Claim 8 recites the limitation “equal to about or more than 20k ohms” in line 2. The metes and bounds of the claim are unclear as it is unclear what resistance would satisfy the limitation of “equal to about or more”. See MPEP 2173.05(b)(III)(A)
Claim 10 recites the limitation “the one or more resistors are located about or more than about 1 cm from each of the one or more batteries” in lines 1-2. The metes and bounds of the phrase “about or more than about 1 cm” is unclear as it is unclear what distance would satisfy such a limitation. See MPEP 2173.05(b)(III)(A) Furthermore, it is unclear if each of the one or more resistors must be located about or more than about 1 cm from each of the one or more batteries (i.e. resistor 1 is located about or more than about 1 cm from batteries 1, 2, and 3, resistor 2 is located about or more than about 1 cm from batteries 1, 2, and 3, and resistor 3 is located about or more than about 1 cm from batteries 1, 2, and 3), or if each resistor must be located about or more than about 1 cm from one of the batteries of the one or more batteries (i.e. resistor 1 is located about or more than about 1 cm from battery 1, resistor 2 is located about or more than about 1 cm from battery 2, resistor 3 is located about or more than about 1 cm from battery 3).
Claim 11 recites the limitation “wherein a number of the one or more resistors correspond to at least a number of the one or more electrodes” in lines 1-2. The metes and bounds of the claim are unclear, as it is not known what is meant by “at least a number” in the context of the claim. Furthermore, it is unclear what is meant by the term “correspond” in the context of the claim. Is the claim requiring that there are the same number of resistors as there are electrodes (i.e. 3 resistors and 3 electrodes)? Or does the term correspond instead mean that a number (i.e. 2) of the resistors are connected to or interact with a number (i.e. 3) of the electrodes?
Claim 12 recites the limitation “each of the one or more electrodes is operably coupled to a corresponding resistor” in lines 1-2. It is unclear if the recited “corresponding resistor” is one of the “one or more resistors operably coupled to the one or more electrodes” recited in claim 1 or if the claim is intending to recite an additional resistor for each of the one or more electrodes, or a single “corresponding resistor” that is coupled to each of the electrodes.
Claim 13 recites the limitation “the corresponding resistor is located between each of the one or more electrodes and the electronic module” in lines 1-2. This recitation implies that there is a single resistor that is located between each of the one or more electrodes and the electronic module. It is unclear if there are multiple electrodes (i.e. 3), where the single resistor would be located. Does the claim require the resistor to connect each electrode to the electronic module, or would the resistor being located at any point within the circuit between the electrodes and the electronic module satisfy the limitations?
Claim 21 recites the limitation “the patch is operably coupled to one or more sensors configured to measure additional types of physiological data” in lines 1-2. It is unclear from the claim if the one or more sensors are intended to be part of the patch or rather the claim is requiring the patch have the ability to couple to one or more sensors, as the sensors are not positively recited.
Claim 26 recites the limitation "each of the one or more sensors is operably coupled to a corresponding resistor" in lines 1-2. The claim is considered indefinite because it further limits something, the one or more sensors, that is not previously positively recited. As discussed above, claim 21 does not positively recite the sensors and it is unclear if the sensors are required by the claim. 
Claim 27 recites the limitation “the patch comprises at least four electrodes” in line 1. It is unclear if this is in addition to the one or more electrodes recited in claim 1 or if rather claim 27 is intending to limit the one or more electrodes of claim 1 to be at least four electrodes.
Claim 27 recites the limitation "the corresponding resistor" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 28 recites the limitation “the patch comprises four or more electrodes” in line 1. It is unclear if this is in addition to the one or more electrodes recited in claim 1 or if rather claim 28 is intending to limit the one or more electrodes of claim 1 to be four or more electrodes.
Claim 29 recites the limitation “equal to or less than about 1 inch” in line 1. The metes and bounds of the claim are unclear as it is unclear what thickness would satisfy the limitation of “equal to or less than about 1 inch”. See MPEP 2173.05(b)(III)(A)
Claim 30 recites the limitation "the patches" in line 1.  There is insufficient antecedent basis for this limitation in the claim because the claims only previously recite a singular patch.
Claim 31 recites the limitation “the two or more batteries are located between the RA and RL electrodes, and between the LA and LL electrodes” in lines 2-3. It is unclear where the batteries are to be located. It is unclear if the claim intends for one battery to be located between the RA and RL electrodes and one battery to be located between the LA and LL electrodes, or if the claim intends for all of the batteries to be located between or in the middle of all of the electrodes.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 6, 7, 11-14, 18, 21, 26-28, 30, 31, and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baker et al. (U.S. 2008/0139953, cited by Applicant), herein Baker. Regarding claim 1, Baker discloses a patch 100 for monitoring physiological data (Abstract and paragraphs [0044] and [0046] describe a body worn device that monitors the patient and performs a physiological analysis of physiological signals) comprising:(a) a base 105 configured to come in contact with a surface of a user (see Figures 1B and 1C and paragraph [0046] which describes a body worn physiological monitor attached to the skin of a user via insulating/adhesive member 105); (b) one or more electrodes 109 operably coupled to the base, the one or more electrodes configured to monitor the physiological data from the user (see Figures 1A-D and paragraph [0044], which describes electrodes 109 comprised of electrode gel 103 and conductive surface 104, and paragraph [0041), which discloses monitoring physiological data using the device); (c) an electronic module in communication with the one or more electrodes (see Figure 7A and paragraphs [0078] and [0082], which describe a plurality of electrodes 109 connected to the electronic circuit that includes a defibrillation protection circuit 506, electronics common 701 and ESIS filter 507 (electronic module)), the electronic module configured to receive the monitored physiological data (see Figure 7A, paragraph [0078] describes the electrodes 109 that generate an ECG (physiological data) difference potential for patient 703, connected to the electronic circuit); and (d) one or more resistors operably coupled to the one or more electrodes and/or the electronic module (see Figures 4A-4D, paragraph [0055] describes resistive traces 412 (resistors) electrically coupled to the electrode gels 103 that have electrodes 109), the one or more resistors configured to protect the patch from an external source of electrical current (see Figures 4A-D and paragraphs [0055]-[0057] which describes protective resistive traces 412 that survive multiple defibrillation cycles such that dissipating that portion of the potentially damaging defibrillation energy (external source of electrical current) coupled into the monitor).
Regarding claim 2, it is respectfully submitted that the recitation “wherein the external source of current is a defibrillation voltage pulse applied to the user” fails to define the invention over that of the prior art as it is directed to an aspect, the external source of current, that has not been positively recited.
Regarding claim 4, it is respectfully submitted that the recitation “wherein the defibrillation voltage pulse is equal to about or more than 300 V” fails to define the invention over that of the prior art as it is directed to an aspect, the external source of current, that has not been positively recited.
Regarding claim 6, Baker discloses that the one or more resistors are configured to protect the one or more electrodes and/or the electronic module of the patch (see Figures 4A-D and paragraphs [0055]-[0057] which describes protective resistive traces 412 that survive multiple defibrillation cycles such that dissipating that portion of the potentially damaging defibrillation energy (external source of electrical current) coupled into the monitor).
Regarding claim 7, Baker discloses that the one or more resistors are configured to protect a component of the patch from heat generated by the external source of electrical current (see paragraph [0057], which describes a resistance of the resistive traces 412 and 413 will increase with each successive defibrillation pulse to avoid affecting signal to noise ratio due to thermal noise).
Regarding claim 11, Baker discloses that a number of the one or more resistors correspond to at least a number of the one or more electrodes (see paragraphs [0055]-[0056], which describes connection pads 408 and 409 electrically couple the signals from electrode gels 103 via conductive surface 404 included in the electrodes and resistive traces 412).
Regarding claim 12, Baker discloses that each of the one or more electrodes is operably coupled to a corresponding resistor (see paragraphs [0055]-[0056], which describes connection pads 408 and 409 electrically couple the signals from electrode gels 103 via conductive surface 404 included in the electrodes and resistive traces 412).
Regarding claim 13, Baker discloses that the corresponding resistor is located between each of the one or more electrodes and the electronic module (see Figures 7A and 9 and paragraphs [0078] and [0082], which describe electrodes 109 can be connected to the ESIS filter 507, defibrillation protection circuit 506 via defibrillation protection resistors R91 and R92).
Regarding claim 14, Baker discloses that the electronic module comprises one or more processors configured to analyze the physiological data to infer one or more of an ECG signal, respiratory signal, and heart rate (see Figure 5 and paragraphs [0044] and [0069]-[0070] describe a microprocessor 512 is connected to the physiological sensors 501 to actively monitor the patient and perform a real-time physiological analysis of the physiological signals).
Regarding claim 18, Baker discloses that the electronic module comprises a wireless communication means (see paragraph [0040], line 24 and paragraph [0089], liens 30-31).
Regarding claim 21, it is respectfully submitted that the recitation “the patch is operably coupled to one or more sensors configured to measure additional types of physiological data” fails to further define the claimed invention over that of the prior art because it is directed to what the patch may be coupled to (i.e. an intended use of the patch) and not to any further limitation of the patch itself.
Regarding claim 26, the recitation “wherein each of the one or more sensors is operably coupled to a corresponding resistor” fails to further define the claimed invention over that of the prior art because it is directed to further limitations of what the patch may be coupled to (i.e. an intended use of the patch) and not to any further limitation of the patch itself.
Regarding claim 27, Baker discloses that the patch comprises at least four electrodes comprising at least a right arm (RA), left arm (LA), right leg (RL), and left leg (LL) electrode, and the corresponding resistor is also operably coupled to the RA and/or LL electrode (see paragraph [0042], lines 2-7).
Regarding claim 28, Baker discloses that the patch comprises four or more electrodes configured to gather information sufficient to generate at least three limb leads (see paragraph [0042], lines 2-7).
Regarding claim 30, Baker discloses that the four electrodes comprise at least a right arm (RA), left arm (LA), right leg (RL), and left leg (LL) electrode (see paragraph [0042], lines 2-7, where the claim is directed to the V-lead configuration).
Regarding claim 31, Baker discloses that the patch comprises two or more batteries, wherein the two or more batteries are located between the RA and RL electrodes, and between the LA and LL electrodes (see Figure 2).
Regarding claim 33, Baker discloses that the one or more electrodes, the electronic module, and the one or more resistors are located on a single layer, and wherein the single layer further comprises one or more batteries (see Figure 2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8, 10, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Baker (U.S. 2008/0139953, cited above). Regarding claim 8, Baker discloses the invention substantially as claimed, but fails to disclose that a resistance of each of the one or more resistors is equal to about or more than 20k ohms. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Baker such that the resistance of each of the one or more resistors is equal to about or more than 20k ohms, as it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05
Regarding claims 10 and 29, Baker discloses the invention substantially as claimed, including the patch further comprises one or more batteries 204 (see Figure 2 and paragraph [0045], which describes batteries 204 as powering the electronic circuit 102), but fails to disclose that the one or more resistors are located about or more than about 1 cm from each of the one or more batteries or the patch is equal to or less than about 1 inch thick.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to locate the one or more resistors about or more than about 1 cm from each of the one or more batteries and make the thickness of the patch equal to or less than about 1 inch thick, since it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  Furthermore, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mazar (U.S. 2009/0264792) discloses an electrode patch that includes electrodes 112A-D, an electronic module 120, and one or more resistors (see Figures 1B-D and paragraph [0080]) and Paquet et al. (U.S. 2012/0029307), discloses an electrode patch that includes electrodes 28, an electronic module 24, and one or more resistors 357 (see Figures 2A, 2B, and 4).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMIE K MARLEN whose telephone number is (571)272-1986. The examiner can normally be reached Monday through Friday from 8 am until 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAMMIE K MARLEN/Primary Examiner, Art Unit 3792